UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 Form 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) October 18, 2010 VOICE ASSIST, INC. (Exact name of registrant as specified in its charter) Nevada 333-149446 26-1929199 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 2 South Pointe Dr., Suite 100, Lake Forest, California (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (949) 655-1677 Musician’s Exchange 2858 Erie St., San Diego, California 92117 (Former name or former address, if changed since last report) Copies of Communications to: Stoecklein Law Group Emerald Plaza 402 West Broadway, Suite 690 San Diego, CA 92101 (619) 704-1310 Fax (619) 704-0556 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions:  Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 8 – Other Events Item 8.01 Other Events. As previously reported by the Registrant in its Current Report on Form 8-K, filed on October 12, 2010, the Registrant changed its name from Musician’s Exchange to Voice Assist, Inc. The name change was announced on the OTCBB Daily List on October 15, 2010 and took effect at the open of business on October 18, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. VOICE ASSIST, INC. By: /S/ Donna S. Moore Donna S. Moore, Chief Financial Officer Date: October 18, 2010
